MARSHALL, J.
I concur but would emphasize the point that there is a distinction to be drawn between the terms “willfully” and “maliciously.” *Supp. 6One does an act “willfully” when he intends to do such act; and one does an act “maliciously” when, inter alia (Pen. Code, § 7, subd. 4), he intends to do such act and knows that it is a wrongful act, i.e., one banned by law. In this case, the defendants intended to obstruct the machine and knew that such obstruction was a wrongful act. Hence, we must find a violation of section 647c, however laudable the defendants’ motives may be.